     Case 4:18-cv-00436 Document 30 Filed on 11/26/18 in TXSD Page 1 of 1



                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


Paul R. F. Schumacher,                 §
                                       §
                                       §
      Plaintiff                        §
                                       §
V.                                     §
                                       §         CA-H-18-436
Capital Advance Solutions,             §
LLC et al

      Defendants

                       NOTICE OF SETTING HEARING

     TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.

PLACE:             BOB CASEY FEDERAL BUILDING
                   515 RUSK
                   HOUSTON, TEXAS 77002
                   COURTROOM 700, 7TH FLOOR

DATE:              December 19, 2018

TIME:              10:00 A.M.

TYPE OF PROCEEDING: Motion Hearing.
                    Motion to Compel #29

OUT OF TOWN COUNSEL MAY APPEAR BY TELEPHONE. PLEASE CALL
1-857-216-6700, CONFERENCE CODE: 803530.

          PLAINTIFF MUST APPEAR IN PERSON.

NANCY K. JOHNSON
UNITED STATES MAGISTRATE JUDGE                             DATE:11.26.2018


/S/ Shannon Jones
(BY) DEPUTY CLERK
TO: ALL PARTIES OF RECORD
